internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp plr-122708-00 date date number release date index numbers parent target date a date b date c date d tax professionals company official authorized representative this responds to your date letter submitted on behalf of parent requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for parent to file an election the extension is requested for parent to file an election under sec_338 of the internal_revenue_code and sec_1_338-1 of the income_tax regulations with respect to the acquisition of the stock of target sometimes hereinafter referred to as the election on date a the information provided in this request and in later correspondence is summarized below parent is the common parent of a consolidated_group that has a fiscal_year ending date b and uses the accrual_method of accounting on date a parent purchased all the stock of target a foreign_corporation from unrelated foreign third parties sellers in a fully taxable transaction prior to the acquisition target and sellers did not file u s income_tax returns and they were not subject_to u s income_taxation further target was not a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or foreign_corporation the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a u s income_tax return it is represented that parent’s acquisition of the stock of target qualified as a qualified_stock_purchase as defined under sec_338 and parent was not related to sellers within the meaning of sec_338 the period of limitations on plr-122708-00 assessments under sec_6501 has not expired for parent’s or target 's taxable_year in which the acquisition occurred the taxable_year in which the election should have been filed or any taxable_year that would have been affected by the election had it been timely filed parent intended to file the election that was due on date c however for various reasons the election was not filed in date d which was after the due_date for the election it was discovered that the election had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_1_338-1 provides that a sec_338 election is an election to apply sec_338 to target sec_338 specifies the requirements for making a sec_338 election sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of corporation is acquired by another corporation by purchase during the 12-month_acquisition_period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 other than paragraph thereof be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide plr-122708-00 the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by tax professionals company official and authorized representative explain the circumstances that resulted in the failure_to_file the election the information establishes that tax professionals were responsible for the election that parent relied on the tax professionals to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election with respect to the acquisition of the stock of the target as described above the above extension of time is conditioned on the filing within days of the issuance of this letter of all returns and amended returns if any necessary to report the transaction in accordance with the election and the taxpayers’ parent’s consolidated group’s target’s and seller’s united_states tax_liability if any not being lower in the aggregate for all years to which the election applies than it would have been if the election had been made timely taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 parent should file the election in accordance with sec_1_338-1 that is a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form a copy plr-122708-00 of this letter should be attached to the election form parent and target must file or amend their returns as applicable reporting the acquisition sale as a sec_338 transaction and attach thereto a copy of this letter and a copy of the election form no opinion is expressed as to whether the acquisition of the target stock qualifies as a qualified_stock_purchase whether the acquisition of the target stock qualifies for sec_338 treatment and if the acquisition of the target stock qualifies for sec_338 treatment the amount of gain_or_loss recognized if any by target on the deemed asset sale in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives this office has not verified any of the facts or representations submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply under the power_of_attorney on file in this office copies of this letter are being sent to parent and parent’s other authorized representative this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours associate chief_counsel corporate by vicki j hyche chief branch
